DETAILED ACTION
	An amendment was received and entered on 8/26/2021.
Claims 32-37 were canceled and claims 38-40 were added.
Claims 14, 19-31, and 38-40 are pending.
The amendment of 8/26/2021 overcame the rejections of record (obviousness type double patenting over US9862945 and 15/502702 (provisional)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Lynn Janulis on 8/31/2021 and 9/1/2021.

The application has been amended as follows: 
14.	A recombinant adeno-associated virus (rAAV) comprising a genome comprising at least one Duchenne Muscular Dystrophy (DMD) exon 2-targeted U7snRNA polynucleotide construct, wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises the nucleotide sequence of any one of SEQ ID NOs: 4, 5, 7 and 8.



20.  	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises the nucleotide sequence of SEQ ID NO: 8.

21.  	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences, each sequence comprising SEQ ID NO: 7.

22.  	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences, each sequence comprising SEQ ID NO: 8.

23.  	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences comprising the nucleotide sequence of SEQ ID NO: 7 and/or SEQ ID NO: 8.

24.  	The rAAV of claim 14 wherein the genome comprises in sequence four exon 2-targeted U7snRNA polynucleotide constructs comprising a first U7Along nucleotide sequence comprising SEQ ID NO: 7, a first U7C nucleotide sequence comprising SEQ ID NO: 8, a second U7C nucleotide sequence comprising SEQ ID NO: 8, and a second U7Along nucleotide sequence comprising SEQ ID NO: 7.



26.  	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences comprising SEQ ID NO: 4 or 5.

27. 	The rAAV of claim 14 wherein the genome is a self-complementary genome and/or a single-stranded genome.

28.	The rAAV of claim 14 wherein the rAAV is rAAV rh.74, rAAV-1, rAAV-2, rAAV-3, rAAV-4, rAAV-5, rAAV-6, rAAV-7, rAAV-8, rAAV-9, rAAV-10, or rAAV-11.

29.	The rAAV of claim 28 wherein the rAAV is rAAV rh.74, rAAV-8, or rAAV-9.

30.	The rAAV of claim 14 wherein the genome of the rAAV lacks AAV rep and cap DNA.

31.	The rAAV of claim 14 further comprising an AAV rh.74 capsid, an AAV-1 capsid, an AAV-2 capsid, an AAV-3 capsid, an AAV-4 capsid, an AAV-5 capsid, an AAV-6 capsid, an AAV-7 capsid, an AAV-8 capsid, an AAV-9 capsid, an AAV-10 capsid, or an AAV-11 capsid.

38.	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences, each sequence comprising SEQ ID NO: 4.

39.	The rAAV of claim 14 wherein the at least one DMD exon 2-targeted U7snRNA polynucleotide construct comprises two or more nucleotide sequences, each sequence comprising SEQ ID NO: 5.

40.	A composition comprising the rAAV of claim 14 and a carrier or diluent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635